Curia.

This suit is a criminal prosecution for an offence created by a statute. It was originated by a complaint to a justice of the peace, who issued his warrant, on which the plaintiff in error was apprehended, and, on trial before the justice, was convicted. Upon conviction, besides the pecuniary fine, there is a judgment of forfeiture of the engine used in taking the fish. On appeal to the Court of Common Pleas, exercising the criminal jurisdiction formerly vested in the Sessions, he was acquitted by verdict of a jury.
These proceedings are given by statute, and are not according to the course of the common law. For although at the Common Pleas the trial was by jury, yet if the plaintiff in" error had been convicted, the judgment would have been a fine, and imprisonmeni until the fine was paid, and also a forfeiture of the engine used; which judgment this Court is not empowered to render upon this process. The case cited from East was a common law remedy, pursued according to the course of the common law; and the judgment was prescribed by the common law.
The writ of error must be quashed. If the Court were to consider these proceedings as certified on a certiorari, the plaintiff in errai could not be relieved, as a judgment for costs could not be rendered, but only the proceedings affirmed or quashed (2).

 [Commonwealth vs. Ellis, 11 Mass. 465.—Edgar vs. Dodge, 4 Mass. 670.—Commonwealth vs. Blue-Hill Turnpike Corporation, 5 Mass. 420.—Ed.]